Citation Nr: 0026252	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-08 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the March 1989 RO rating decision that denied service 
connection for a bilateral ear condition contains clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1943 to January 
1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in  February 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The RO denied service connection for a bilateral ear 
condition in a March 1989 rating decision.  Although the RO 
notified the veteran of that decision, he did not file a 
notice of disagreement within one year of the determination.

3.  The proper facts as they were known at the time were 
before the RO in March 1989, and the laws and regulations 
were properly applied when it denied entitlement to service 
connection for a bilateral ear condition.  The appellant has 
not contended otherwise.  The March 1989 RO rating decision 
was supportable.


CONCLUSIONS OF LAW

1.  The RO's decision of March 1989 is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  The appellant has not raised a proper claim of clear and 
unmistakable error in the March 1989 RO rating decision that 
denied entitlement to service connection for a bilateral ear 
condition.  38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO denied service connection for a bilateral ear 
condition in a March 1989 rating decision.  Although the RO 
notified the veteran of that decision, he did not file a 
notice of disagreement within one year of the determination. 

The veteran claims that the RO should have granted service 
connection in March 1989 for a bilateral ear condition based 
on three different VA physician opinions.  These opinions are 
to the effect that his bilateral ear condition was or may 
have been attributable, in whole or in part, to use of 
streptomycin in 1946 or 1947 to treat the service connected 
disability of complications of a congenital stricture of the 
urethra.

Service medical records show that the veteran's hearing was 
evaluated as 15/15 in both ears upon entry into service in 
April 1943, with no abnormality of the ears found.  A January 
1944 report of a board of medical officers recommending the 
veteran's medical discharge from service includes no specific 
findings regarding the ears.

Directly upon discharge from service, the veteran was 
hospitalized from January 1944 to March 1944, for 
complications of a congenital defect of the urethra and 
bladder.  The report of physical examination upon discharge 
from hospitalization indicates that the ear canals were 
normal and without discharge, without additional specific 
findings.  

Two notes of private physicians dated in December 1944 
indicate the veteran had tenderness and swelling of the right 
testicle in March 1944 and pyelonephritis of the right kidney 
in June 1944.  

A VA record of hospitalization shows the veteran was 
hospitalized for continued problems in July 1944.  A December 
1944 record of VA hospitalization shows that the veteran 
again required hospitalization, for diagnostic purposes.  A 
December 1944 report of physical examination upon discharge 
form hospitalization includes findings that the veteran's 
auditory canals were normal, with no discharge.  There were 
no further specific findings with respect to the veteran's 
ears.  

During an April 1945 hearing before the Board, no complaint 
with respect to ear disability was made, and there was no 
reference to use of streptomycin in treating the veteran.  

In October 1945, the veteran saw a private physician for 
complaints of ringing in the left ear for the past two years, 
which seemed to be getting worse.  The physician also noted 
that the veteran had experienced a kidney infection, which 
was being treated by VA.  Examination of the nose was fairly 
normal.  The ears showed some retraction;  after 
cocainization both Eustachian tubes were inflated.  The 
sinuses were clear . The throat was normal.  Thiamin chloride 
was administered intramuscularly for eight consecutive weeks 
and Bepadric capsules were prescribed twice daily.  
Audiograms indicated below-normal hearing in both ears.

In January 1946, service connection for ear disability was 
denied by the RO on the ground that there was no record of 
any disability of the ears while in service nor at time of 
discharge;  neither was there complaint made by the veteran 
of this condition in his original application.  The RO 
further noted that on examination at the VA hospital, the 
veteran's hearing was normal and no ear abnormality was 
found.  

The veteran required hospitalization and surgery for his 
urethral stricture and complications in March 1946.  He was 
noted to have had several previous VA hospital admissions, 
having been treated conservatively by a G.U. consultant on 
prior occasions.  An April 1946 report of examination upon 
discharge from hospitalization noted the auditory canals to 
be normal, with no discharge.  No further specific findings 
with respect to the ears were made.  

A letter regarding private hospitalization in July 1946 
indicates that the veteran was treated for acute 
pyelonephritis, right, and questionable right renal abscess.  
The veteran was placed on sulfadiazine.  He made progress and 
was discharged in good condition.  

VA records of hospitalization in May 1947 show that the 
veteran was admitted for streptomycin therapy for a kidney 
infection.  However, the discharge report indicates the 
veteran was treated with sulfadiazine and soda bicarbonate 
for five days, after which his temperature returned to 
normal.  The treating physician indicated that he felt that 
streptomycin would be of no avail as long as a kidney stone 
was present.  The veteran was discharged in the hope that the 
stone would pass spontaneously.  The physician indicated that 
should the veteran pass the stone, streptomycin therapy would 
then be in order for the control of the proteus vulgaris 
infection.  It was remarked that the ears were normal.

VA hospitalization in September 1947 was for treatment of a 
urinary tract infection.  Upon admission, physical 
examination noted impaired hearing and tinnitus of the left 
ear.  During the hospitalization, the veteran received a 
four-day course of streptomycin therapy.  The veteran had a 
second VA hospitalization in November 1947 for another four-
day course of streptomycin therapy.  No complaints or finding 
concerning his hearing were recorded.

A report of VA hospitalization from March 1948 to April 1948 
indicates that the veteran was treated with sulfadiazine and 
penicillin for a chronic urinary tract infection and chronic 
bilateral pyelonephritis. 

Records of a private physician's office where the veteran was 
treated from March 1950 to October 1976 include a history, 
taken in March 1950, of the veteran having been given 
streptomycin in 1946, without cure.

During a July 1975 Board hearing, the veteran indicated that 
while being treated at the VA hospital after discharge from 
service, he was "always either under Codeine or sulfur or 
penicillin or streptomycin..."

A February 1977 VA clinical record includes a history from 
the veteran of his having an allergy to streptomycin.

VA records of treatment from May 1985 to August 1988 show 
repeated treatment for ear problems, to include tinnitus, 
vertigo, and hearing loss.  In June 1987 the veteran was 
noted to have been dizzy, possibly due to streptomycin 
therapy, before an operation of the ear involving the stapes, 
indicated to have taken place around 1946.  In July 1987 the 
veteran was referred to audiology, with vertigo possibly 
secondary to streptomycin and mixed bilateral hearing loss.  
A December 1987 VA record of treatment includes an impression 
of bilateral sensorineural hearing loss at least in part 
secondary to streptomycin therapy, a known ototoxic 
antibiotic.  A July 1988 VA record of treatment includes an 
impression of bilateral sensorineural hearing loss secondary 
to streptomycin.  Two August 1988 records of VA treatment 
include an impression of vertigo and hard of hearing, 
questioning whether these conditions were secondary to 
streptomycin or occupational conditions. 

All of the aforementioned evidence was before the RO in March 
1989.

In the March 1989 rating decision, the RO found that service 
records did not show complaints of, or treatment for, 
tinnitus, a hearing loss, a chronic disease or injury of the 
ears, or chronic vertigo.  The RO further found that there 
was no evidence of continuity of symptoms or treatment for 
such things following the veteran's service discharge.  The 
RO noted that the veteran complained of these symptoms at 
present.  The RO denied service connection for the claimed 
bilateral ear condition, whether characterized as tinnitus, a 
hearing loss, or chronic disease or injury or vertigo, 
because, in the RO's view, there was no basis on which 
service connection could be granted by legal presumption, no 
evidence of continuity of symptoms or treatment following 
service, and no etiological relationship between the claimed 
ear disabilities and the veteran's service-connected urethral 
structure and residuals of a right epididymectomy.

Analysis

As noted above, the RO denied service connection for a 
bilateral ear condition in a March 1989 rating decision.  
Although the RO notified the veteran of that decision, he did 
not file a notice of disagreement within one year of the 
determination.  Therefore, the RO's decision of March 1989 is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  Regulations further provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). ute or 
regulation, during the applicable presumption period;  and 
(2) present disability from it.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  Either evidence contemporaneous with 
service or the presumption period or evidence that is post 
service or post presumption period may suffice.  Id.  Such 
evidence must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage.  
If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The issue before the Board is whether the RO rating decision 
of March 1989 that denied service connection for a bilateral 
ear condition contains CUE.  Under the provisions of 38 
C.F.R. § 3.105(a), previous determinations that are final and 
binding, including decisions of service connection, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim;  
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997);  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994);  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Id.  Simply to claim 
CUE on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, non-specific claim of 
"error" meet the restrictive definition of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993). 

Although the RO's reasons for its March 1989 were very 
general and thus difficult to evaluate in a specific way, the 
RO might reasonably have noted that hearing loss and tinnitus 
were noted by a physician in October 1945, well after a year 
after discharge from service, but before the claimed 
streptomycin treatment.  The RO may also have noted repeated 
examination of the veteran's ears upon discharge from 
hospitalization from 1944 until 1947 with no abnormal 
findings.  Use of streptomycin therapy for two 4-day periods 
was noted in 1947, with no mention of any allergic reaction, 
and no ototoxic complications of the use were noted.  The 
more contemporaneous (1944-1948) records show that he was 
treated with several other medications, including 
streptomycin and penicillin in 1948, with no mention of 
streptomycin being used or any adverse, ototoxic, or allergic 
reaction to streptomycin.  Thus, the RO in March 1989 might 
reasonably have found that on balance the medical records 
most contemporaneous with treatment in the 1940s indicated 
that hearing loss and tinnitus existed prior to the date of 
streptomycin treatment, so that the opinions of VA treating 
physicians that the veteran's ear disease was due to 
streptomycin were thus fatally flawed because they were 
predicated on an inaccurate history.  The RO may further have 
noted that despite many years of treatment for multiple 
medical conditions from October 1945 forward, after the 
private treatment for ear complaints in October 1945 there 
was no record of complaint or treatment of ear-related 
disability until decades later.  In sum, the RO decision 
denying service connection for a bilateral ear condition was 
supportable, if cursory in its reasons and bases.

In essence, the appellant argues that the RO did not afford 
sufficient weight to three medical opinions in which VA 
physicians expressed the view that the veteran's bilateral 
ear condition was or may have been caused by the use of 
streptomycin for purposes of treatment of service-connected 
aggravation of disability associated with congenital 
stricture of the urethra.  However, a claim of CUE on the 
basis that the previous adjudication had improperly weighed 
and evaluated the evidence never rises to the stringent 
definition of CUE.  Fugo, 6 Vet. App. at 44;  see also, 
Russell, 3 Vet. App. at 313.  There is no contention, and no 
evidence to show, that the facts as they were known at the 
time were not before the RO in March 1989, or that the laws 
and regulations were improperly applied, when it denied 
service connection for a bilateral ear condition.

For the foregoing reasons, the Board finds that the appellant 
has not raised a valid claim of CUE in the March 1989 rating 
decision.  The appeal must therefore be denied.



ORDER

The Board having determined that there was no clear and 
unmistakable error in the March 1989 RO rating decision 
denying service connection for a bilateral ear condition, the 
appeal is denied.



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 8 -


